USCA4 Appeal: 20-7324      Doc: 13         Filed: 01/11/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-7324


        DAMIAN INMAN,

                            Plaintiff - Appellant,

                     v.

        AARON DEWITT; RAYMOND GATHERS,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of South Carolina, at
        Orangeburg. Sherri A. Lydon, District Judge. (5:19-cv-01880-SAL)


        Submitted: August 31, 2021                                        Decided: January 11, 2022


        Before GREGORY, Chief Judge, and KING and AGEE, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Damian Inman, Appellant Pro Se. Daniel Roy Settana, Jr., Alexander Paul Zuraff,
        MCKAY FIRM, P.A., Columbia, South Carolina, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-7324     Doc: 13         Filed: 01/11/2022    Pg: 2 of 2




        PER CURIAM:

              Damian Inman appeals the district court’s order accepting the recommendation of

        the magistrate judge and granting summary judgment to the Defendants in his 42 U.S.C.

        § 1983 action. We have reviewed the record and find no reversible error. Accordingly,

        we affirm for the reasons stated by the district court. See Inman v. Dewitt, No. 5:19-cv-

        01880-SAL (D.S.C. Aug. 25, 2020). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                    AFFIRMED




                                                   2